    Case: 1:21-cv-01041 Document #: 22 Filed: 03/01/21 Page 1 of 7 PageID #:3490




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

H-D U.S.A., LLC,                              )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       No. 21-CV-01041
                                              )       Hon. Marvin E. Aspen
THE PARTNERSHIPS AND                          )
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A”,                   )
                                              )
               Defendants.                    )
                                              )

                            MEMORANDUM OPINION & ORDER

MARVIN E. ASPEN, District Judge:

               Plaintiff H-D U.S.A., LLC alleges that it is the owner of trademark rights related

to the Harley-Davidson brand and names 198 defendants in this single case. (Complaint

(“Compl.”) (Dkt. No. 1) ¶ 4; Schedule A (Dkt. No. 2).) Plaintiff has three motions pending

before us. (Dkt. Nos. 3, 11, 16.) Those motions are for leave to file under seal; for a temporary

restraining order, temporary asset restraint, and expedited discovery; and for electronic service of

process. (Id.) For the reasons set forth below, these motions are taken under advisement and

Plaintiff is ordered to show cause, in writing, as to why the case should not be dismissed or

severed for misjoinder by March 15, 2021. Alternatively, Plaintiff may file an amended

complaint by then if it can cure the joinder issues raised herein.

                                         BACKGROUND

       As alleged by Plaintiff, it “is a world-famous manufacturer of motorcycles and a wide

variety of other products and services, including apparel, jewelry, leather goods, and assorted

accessories.” (Compl. ¶ 5.) “Several of the HARLEY-DAVIDSON Trademarks are registered
    Case: 1:21-cv-01041 Document #: 22 Filed: 03/01/21 Page 2 of 7 PageID #:3491




with the United States Patent and Trademark Office, a non-exclusive list of which is included [in

the Complaint].” (Compl. ¶ 12.) Plaintiff alleges that the defendants operate internet stores

under aliases to sell counterfeit Harley-Davidson products to customers in the United States,

including in Illinois. (Compl. ¶ 2.) Plaintiff “has not licensed or authorized Defendants to use

any of the HARLEY-DAVIDSON Trademarks, and none of the Defendants are authorized

retailers of genuine Harley-Davidson Products.” (Compl. ¶ 29.) Plaintiff also alleged on

information and belief that the defendants “are an interrelated group of counterfeiters working in

active concert to knowingly and willfully manufacture, import, distribute, offer for sale, and sell

Counterfeit Harley-Davidson Products in the same transaction, occurrence, or series of

transactions or occurrences.” (Id. ¶ 36.)

                                            ANALYSIS

       We first sua sponte 1 address a threshold question of joinder. Plaintiff bears the burden of

demonstrating that joinder is proper under Rule 20(a)(2). See, e .g., In re Veluchamy, 879 F.3d

808, 819 n.4 (7th Cir. 2018) (applying Rule 19 mandatory-joinder requirement, stating: “we

confirm that in this Circuit the party advocating for joinder generally has the initial burden to

establish the absent person's interest”); Turley v. Gaetz, 625 F.3d 1005, 1011 (7th Cir. 2010)

(explaining that the complaint in a prior case had been rejected because “the plaintiff had made

no effort to show how his joinder of claims satisfied Rule 20”); Estée Lauder, 334 F.R.D. at 190

(holding that joinder was improper in a trademark infringement case with 79 defendants listed on



1
  “[I]t is appropriate for federal courts to raise improper joinder on their own, especially when
the sheer number of defendants waves a joinder red flag and ups the chances that the plaintiff
should be paying separate filing fees for separate cases.” Estée Lauder Cosmetics Ltd. v.
Partnerships & Unincorporated Associations Identified on Schedule A, 334 F.R.D. 182, 186
(N.D. Ill. 2020) (Chang, J.) (citing George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (noting
that the district court should have questioned joinder on its own in a 24-defendant case)).

                                                  2
    Case: 1:21-cv-01041 Document #: 22 Filed: 03/01/21 Page 3 of 7 PageID #:3492




a “Schedule A.”). “In assessing whether the requirements of Rule 20(a)(2) are met, courts must

accept the factual allegations in a plaintiff's complaint as true.” Id. (quoting Desai v. ADT Sec.

Servs., Inc., 2011 WL 2837435, at *3 (N.D. Ill. July 18, 2011)). But like the standard for

evaluating a complaint under Rule 12(b)(6), courts are not required to accept conclusory or

speculative statements that do not qualify as assertions of fact. Arreola v. Godinez, 546 F.3d 788,

797 (7th Cir. 2008) (explaining, for the purpose of certifying a class of plaintiffs, that “mere

speculation” or “conclusory allegations” cannot support joinder); see also Estée Lauder, 334

F.R.D. at 185–86.

       Under Rule 20(a)(2), defendants may be joined in a single action only if: (1) the claims

against them are asserted “with respect to or arising out of the same transaction, occurrence, or

series of transactions or occurrences,” and (2) there must be a “question of law or fact common

to all defendants.” Fed. R. Civ. P. 20(a)(2)(A)-(B). To determine whether the rights asserted

arise out of the same transaction or occurrence, courts should “consider the totality of the claims,

including the nature of the claims, the legal basis for recovery, the law involved, and the

respective factual backgrounds.” Estée Lauder, 334 F.R.D. at 185 (quoting Ross v. Bd. of Educ.

of Twp. High Sch. Dist. 211, 486 F.3d 279, 284 (7th Cir. 2007)).

       Courts generally find that claims against different defendants arose out of the same

transaction or occurrence only if there is a “logical relationship between the separate causes of

action.” In re EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir. 2012); In re Price, 42 F.3d 1068, 1073

(7th Cir. 1994) (discussing the “same transaction or occurrence” requirement in the context of

Rule 13); see also Estée Lauder, 334 F.R.D. at 185. Claims have a logical relationship when

there is a “substantial evidentiary overlap in the facts giving rise to the cause of action against

each defendant.” Estée Lauder, 334 F.R.D. at 185 (quoting In re EMC Corp., 677 F.3d at 1358).



                                                  3
    Case: 1:21-cv-01041 Document #: 22 Filed: 03/01/21 Page 4 of 7 PageID #:3493




       If a court finds that joinder does not comply with the Federal Rules of Civil Procedure,

then the court may sever parties on its own or order the plaintiff to cure the deficiency. See Fed.

R. Civ. P. 21; UWM Student Ass'n v. Lovell, 888 F.3d 854, 863 (7th Cir. 2018). The Seventh

Circuit has recognized the broad discretion that district courts have in remedying misjoinder, so

long as the court's decision avoids unnecessary harm to the parties. Chavez v. Ill. State Police,

251 F.3d 612, 632 (7th Cir. 2001); Elmore v. Henderson, 227 F.3d 1009, 1011–12 (7th Cir.

2000) (because a “suit dismissed without prejudice is treated for statute of limitations purposes

as if it had never been filed,” and because the statute of limitations had already run, the district

judge erred in dismissing a misjoined plaintiff instead of severing them); Watford v. LaFond, 725

Fed. App'x 412, 413 (7th Cir. 2018) (affirming dismissal of plaintiff's suit with prejudice when

plaintiff repeatedly refused to comply with order to cure Rule 20 and other deficiencies).

       Courts within this District have held that it is not enough for a plaintiff to simply allege

that multiple defendants have infringed the same patent or trademark to meet Rule 20’s

requirements. See, e.g., Estée Lauder, 334 F.R.D. at 187; Slep-Tone Entm't Corp. v. Roberto,

2013 WL 5748896, at *2-3 (N.D. Ill. Oct. 22, 2013); ThermaPure, Inc. v. Temp-Air, Inc., 2010

WL 5419090, at *4 (N.D. Ill. Dec. 22, 2010); Spread Spectrum Screening, LLC v. Eastman

Kodak Co., 2010 WL 3516106, at *2 (N.D. Ill. Sept. 1, 2010); SB Designs v. Reebok Int'l, Ltd.,

305 F. Supp. 2d 888, 892 (N.D. Ill. 2004). This is because one defendant’s alleged infringement

does not necessarily “arise out of the same transaction, occurrence, or series of transactions of

occurrences” as another defendant’s unrelated infringement. Fed. R. Civ. P. 20(a)(2)(A). When

defendants are not connected to one another, there is no evidentiary overlap in proving what one

defendant did and what another did. Or, when viewed from the defense perspective, there is




                                                  4
    Case: 1:21-cv-01041 Document #: 22 Filed: 03/01/21 Page 5 of 7 PageID #:3494




nothing that one defendant could advance in defending a case that would be dependent on an

unrelated codefendant.

       Plaintiff’s only allegation in support of joinder is brought merely on information and

belief: that the defendants “are an interrelated group of counterfeiters working in active concert

to knowingly and willfully manufacture, import, distribute, offer for sale, and sell Counterfeit

Harley-Davidson Products in the same transaction, occurrence, or series of transactions or

occurrences.” (Id. ¶ 36.) But that alone is not a factual averment. Rather, it is a conclusory

statement supported by only another conclusory statement that the defendants have “notable

common features, such as use of the same registration patterns, accepted payment methods,

check-out methods, keywords, illegitimate search engine optimization (SEO), advertising tactics,

similarities in price and quantities, the same incorrect grammar and misspellings, and/or the use

of the same text and images,” (Compl. ¶ 33.) and “[o]n information and belief” communicate

with one another in chat rooms. (Id. ¶ 34.) But Plaintiffs make no factual showing whatsoever

supporting these conclusory allegations.

       Our examination of the pleaded facts leads us to conclude that there is not enough alleged

similarity among the defendants. First, not all the defendants used and sold the same

trademarked images. Indeed, the Complaint’s table that lists the trademarked images is about 18

pages in length. Moreover, some of the images and descriptions, even if like one another, are

such that no inference of a connection between those defendants can be drawn merely because

the 198 defendants use similar trademarked images. See Estée Lauder, 334 F.R.D. at 188 (citing

In re EMC Corp., 677 F.3d at 1359 and Rudd v. Lux Products Corp., 2011 WL 148052, at *3

(N.D. Ill. Jan. 12, 2011) (“Simply alleging that Defendants manufacture or sell similar products

does not support joinder under Rule 20.”)). In sum, Plaintiff does not allege any nonconclusory



                                                 5
      Case: 1:21-cv-01041 Document #: 22 Filed: 03/01/21 Page 6 of 7 PageID #:3495




facts to form a basis for a conclusion that the defendants’ conduct overlaps enough to warrant

joinder.

        Nor would allowing joinder promote judicial economy. Combining hundreds of

unrelated defendants in one case creates a burden on courts since courts must evaluate the

evidence submitted in support of liability and, eventually, apportion damages among the parties.

“That is especially true in the ex parte setting of a temporary restraining order, as well as for

default-judgment motions. It is much more of a burden to satisfy that duty when there are

dozens or hundreds of online retailers named in one case.” Estée Lauder, 334 F.R.D. at 189-90

(citing Purzel Video GMBH v. Does 1-91, Case No. 4:12-cv-02292, 2013 WL 4775919, at *2

(E.D. Mo. Sept. 6, 2013) (“Rule 20(a)'s purpose of promoting judicial economy and trial

convenience would not be served by allowing the number of defendants in this case because the

ensuing discovery and variety of defenses could prove unwieldy for a single case”)). The Purzel

Court, for example, severed the case and dismissed “all but one Doe Defendant to avoid causing

prejudice and unfairness to Defendants” in the interest of justice. Purzel, 2013 WL 4775919, at

*2.

        Additionally, the growing trend of combining hundreds of alleged trademark infringers

under one case caption yields an enormous financial benefit to plaintiffs at the Court’s expense,

meaning the tax payers ultimately miss out. Patent Holder Identified in Exhibit 1 v. Does 1-254,

No. 21-cv-514, 2021 WL 410661, at *1 (N.D. Ill. Feb. 6, 2021) (“It has become commonplace in

this district for holders of trademark and trade dress rights to file suits naming dozens or even

hundreds of claimed infringers and counterfeiters, alleging that they are selling knock-off

products via the Internet.”). By suing nearly 198 defendants in a single suit rather than 198

separate ones, the plaintiff will save around $80,000 in filing fees. See Northern District of



                                                  6
    Case: 1:21-cv-01041 Document #: 22 Filed: 03/01/21 Page 7 of 7 PageID #:3496




Illinois’ Fee Schedule (“Civil Filing Fee $ 402.00”); see also Does 1-254, 2021 WL 410661 at

*3 (“by suing 254 defendants in a single suit rather than 254 separate ones, the plaintiff will

save, in one fell swoop, over $100,000 in filing fees.”).

                                              CONCLUSION

       For the reasons described above, Plaintiff’s motions for leave to file under seal; for a

temporary restraining order, temporary asset restraint, and expedited discovery; and for

electronic service of process are taken under advisement. (Dkt. Nos. 3, 11, 16.) Plaintiff is

ordered to show cause, in writing, as to why the case should not be dismissed or severed for

misjoinder by March 15, 2021. Alternatively, Plaintiff may file an amended complaint by then if

it can cure the joinder issues raised herein. It is so ordered.



                                                       ____________________________________
                                                       Marvin E. Aspen
                                                       United States District Judge
Dated: March 1, 2021




                                                   7
